Citation Nr: 0814011	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-19 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for polychondritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 through June 
1965, and from November 1990 through June 1991, with 
additional periods of Army National Guard service that have 
not yet been verified.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to establish service connection for 
polychondritis.  VA has several duties under 38 C.F.R. § 
3.159 to notify and assist the veteran with regard to his 
claim. Included among those duties is the duty to assist the 
veteran to obtain evidence relevant to his claim. See 38 
C.F.R. § 3.159(c) (2007).

The veteran's claims folder contains service medical records 
from his service in the National Guard, but no verification 
of his National Guard service dates, including verification 
of periods of active duty, active duty for training 
(ACDUTRA), and inactive duty for training (INACDUTRA).  There 
is on DD Form 214 showing active duty between November 1990 
and June 1991, but no other service dates are verified.  
There are several periodic medical examinations showing that 
the veteran was in the National Guard sometime after 1991, 
but no verification of service.  This information is relevant 
and, in fact, essential to the proper adjudication of this 
claim.  Entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during active 
service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Active military, 
naval and air service includes active duty, any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty and any period of INACDUTRA during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 C.F.R. § 3.6.  
Thus, it is imperative that the Board know the periods of the 
veteran's National Guard active duty, ACDUTRA and INACDUTRA, 
so that a determination can be made as to whether his 
polychondritis was incurred during his active service.  

It is reasonable to believe that this information is a matter 
of record, and at least in the records of the Oklahoma Army 
National Guard. VA has an obligation under 38 C.F.R. § 
3.159(c)(2), (3) to pursue this information until a 
responsible custodian of such records reports that they are 
unavailable, or VA can reasonably conclude that any further 
effort to obtain them would be futile. National Guard records 
are maintained by the personnel office of the Service 
National Guard Center where the veteran served. An 
alternative source for this information is the National 
Personnel Records Center (NPRC). See Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M-21-1, 
Part III, Ch. 4, § 4.01(b)(1)(c), Change 131 (February 25, 
2005). As such, additional development is necessary, as this 
matter is not ready for final adjudication.

Also, to date, VA has not afforded the veteran a VA 
examination with regard to his claim. VA will provide a 
medical examination if it determines that such an examination 
is necessary to decide the claim. A medical examination is 
necessary if the evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but does contain evidence of a current disability or 
recurrent symptoms of a disability, evidence of an event, 
injury or disease in service, and indications that the 
current disability may be associated with the injury in 
service. 38 C.F.R. § 3.159(c)(4) (2007).  In this case, the 
veteran contends that his symptoms of redness in his eye and 
trouble with his ear began shortly after his return from 
service in the Persian Gulf.  See October 2006 hearing 
transcript at pages 6-7.  And, an October 1991 medical report 
shows complaints of redness, pain and swelling in the eye.  
Also, both a private physician in September 1997, and a 
physician's assistant in March 2006, suggested that the 
veteran's polychondritis may have manifested in service, 
albeit without any medical basis explained to warrant service 
connection at this time.  There is, however, clear evidence 
of a current polychondritis diagnosis, coupled with evidence 
that the disease may have manifested shortly after his period 
of service in the Persian Gulf, and statements suggesting 
possible service connection.  Thus, an examination by a 
specialist in this area of medicine is clearly warranted 
under 38 C.F.R. § 3.159(c)(4) (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Verify the veteran's National Guard 
service dates, including verification of 
all dates of active duty, ACDUTRA, and 
INACDUTRA, from the Service National Guard 
Center where the veteran served, by the 
National Personnel Records Center (NPRC) 
in St. Louis, Missouri, or through other 
official channels, as necessary. Document 
all efforts made in connection with this 
request.

2.  Once the above development is 
complete, afford the veteran a VA 
examination with an appropriate specialist 
that can examine his polychondritis 
symptoms and render a thorough opinion 
based upon a review of the entire claims 
folder and a physical examination.  

The examiner is asked to review the claims 
folder and following thorough physical 
examination, document any current 
diagnosis of polychondritis and render an 
opinion as to the etiology of this 
disease. The examiner should provide such 
an opinion by addressing the following 
question: is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
polychondritis was caused by disease or 
injury during service, including during 
any period of active duty, ACDUTRA, or 
INACDUTRA? A complete rationale should be 
provided for any opinion expressed. 

3.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

